In an action pursuant to RPAPL article 15 to determine title to real property, the defendants appeal from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), entered July 1, 1997, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants installed a fence around their property in 1982. That same year, the plaintiffs representative wrote to the defendants to inform them that their newly-installed fence was on the plaintiffs property and should be moved. The defendants never moved the fence. This action, which was commenced approximately 13 years later, is barred by the applicable 10-year Statute of Limitations (see, CPLR 212 [a]). Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.